Citation Nr: 0421181	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the VA RO 
in Detroit, Michigan.  

For good cause shown, namely the veteran's age, his motion 
for advancement on the docket was granted.  See 38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

The Board notes that, in his substantive appeal (VA Form 9) 
dated in February 2003, the veteran appears to raise claims 
of entitlement to service connection for tinnitus and a 
stomach disability.  Further, the RO has acknowledged the 
veteran's claims of entitlement to benefits based on hearing 
loss and a bilateral knee disability.  None of these four 
claims have been adjudicated and as such are referred to the 
RO for further action as appropriate.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran's PTSD is manifested by symptoms such as a 
depressed mood, sleep impairment, anxiety and mild memory 
loss, but with generally satisfactory functioning; he does 
not manifest abnormal speech, panic attacks, impaired 
judgment, suicidal ideation, obsessional rituals, impaired 
impulse control, disorientation, inappropriate behavior, 
delusions or hallucinations, or a neglect of personal 
appearance and hygiene.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, and no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  

In this case, the veteran filed his claim in September 2002, 
after the enactment of the VCAA.  The RO granted service 
connection and assigned an initial 10 percent rating in 
November 2002, only after the veteran had been provided 
notice of the VCAA provisions in October 2002, in accordance 
with Pelegrini II, supra.

In the October 2002 letter referenced above the RO advised 
the veteran of his role in the claims process and asked him 
to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter specifically explained that VA would make reasonable 
efforts to help him get evidence such as medical records from 
Federal agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, and, for private records, to provide the appropriate 
release.  The RO also advised the veteran that a VA 
examination had been requested to obtain evidence relevant to 
his current disability status, but that he could submit other 
evidence such as lay statements relevant to his PTSD.  
Additionally, the RO advised the veteran that he was 
ultimately responsible for providing information and evidence 
to VA and that he should advise VA as to any additional 
information or evidence he wanted considered in connection 
with his claim.  The veteran responded in October 2002, 
stating that he did not receive treatment for his PTSD, but 
that he had discussed his symptoms with a physician at a VA 
outpatient clinic.  As these VA records were already 
associated with the claims file, the RO was able to make its 
decision in November 2002 with all relevant evidence.  In the 
November 2002 rating decision and the February 2003 statement 
of the case the RO notified the veteran of the evidence 
considered and the reasons and bases for the determination 
made in his claim.  In the statement of the case the RO 
included a recitation of governing laws and regulations, to 
include the diagnostic criteria pertinent to the evaluation 
of mental disabilities and the provisions of 
38 C.F.R. § 3.159, with reference to the United States Code 
provisions of the VCAA.  Finally, throughout his appeal the 
veteran has been provided with contact information in the 
event he had any additional evidence or information, or any 
questions, for VA.  In this regard, the Board also notes that 
the current claim is an initial rating claim.  VA's Office of 
General Counsel has determined that if, as here, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 
8-03.  Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Based on the 
above, the Board finds that the veteran has been afforded 
appropriate notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records, to 
include personnel records and verification of the veteran's 
status as a prisoner of war (POW), as well as VA outpatient 
treatment records identified by the veteran as mentioned 
above.  Additionally, VA has conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A (d).  The veteran was afforded a VA examination in 
November 2002 specific to the current nature and severity of 
his PTSD.  That examination included findings specific to the 
criteria stated in the rating code and also reflects 
consideration of the veteran's symptom history.  The veteran 
has not identified other pertinent evidence that could be 
obtained for consideration in connection with his appeal.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the 
Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

The veteran's service-connected psychiatric disorder is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). 

The criteria for a 10 percent disability rating are:

		Occupational and social impairment due to mild or 
transient 
		symptoms which decrease work efficiency and ability 
to 
		perform occupational tasks only during periods of 
significant stress, 
		or; symptoms controlled by continuous medication.

A 30 percent disability rating requires:

		Occupational and social impairment with 
occasional 
		decrease in work efficiency and 
intermittent periods of
		inability to perform occupational tasks 
(although 
		generally functioning satisfactorily, 
with routine
		behavior, self-care, and conversation 
normal), due to 
		such symptoms as: depressed mood, 
anxiety, 
		suspiciousness, panic attacks (weekly or 
less often), 
		chronic sleep impairment, mild memory 
loss (such as 
		forgetting names, directions, recent 
events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

A review of the record shows that the veteran's service-
connected PTSD has been rated 10 percent disabling under 
Diagnostic Code 9411 since September 23, 2002.  He contends 
that his condition is more disabling than is reflected by the 
current rating and warrants a higher rating under the Rating 
Schedule.  

A VA outpatient record dated in October 2002 shows that the 
veteran complained of recurrent flashbacks of his time in 
World War II, nightmares and sleep disturbances.  The 
examining physician's assessment was PTSD.

At the time of a November 2002 VA examination, the veteran 
complained of depression, with symptoms increasing upon 
hearing of the death of friends.  He detailed his experiences 
as a POW in Tunisia, and stated he "could not forget what 
happened in World War II when he was there."  He also 
reported great difficulty sleeping, where he would awaken two 
or three times during the night and have difficulty falling 
back to sleep.  He denied feeling panicky, but stated that he 
worried continuously and was jumpy all of the time.  He 
stated that he avoided fireworks and crowds.  He admitted to 
drinking heavily in the past, but stated he rarely does so 
now, and denied the use of illicit drugs.  The veteran 
reported having seen a psychiatrist in service for combat 
exhaustion, but refused to see one after service for his 
emotional problems because he was ashamed.  He stated that he 
worked for 28 years following service until his retirement, 
and that he had been married for over 50 years.  On mental 
status examination, there was no impairment of thought 
process or communication.  His mood was euthymic, and his 
affect was mildly anxious.  He was hypo verbal, with no signs 
of psychosis or suicidal or homicidal ideations.  The veteran 
was alert and oriented to place, person, and time.  His 
speech was relevant, coherent and spontaneous.  There were no 
delusions or hallucination.  He was unable to remember one of 
three in a memory test.  His general fund of knowledge and 
insight and judgment were fair.  Based on these findings, the 
VA examiner assigned a Global Assessment of Functioning (GAF) 
score of 70.   

At the time of a January 2003 hearing before a DRO, the 
veteran reported a dislike of being in crowds that caused him 
to be anxious.  He stated that he attended social functions 
with other veterans and went to the grocery store once a week 
with his spouse, but felt slightly paranoid in crowded areas 
because "maybe somebody is after you."  He reiterated his 
depression, and the fact that he had to force himself to be 
active.  The veteran's spouse noted that he was irritable and 
had "a short fuse."  He reported having difficulty 
remembering people's names and events of the recent past, and 
even drove past his road on occasion.  He indicated that he 
"trusted people to a certain extent . . . [but that he was] 
always suspicious of somebody saying something."  The 
veteran testified he could only sleep for one or two hours at 
a time, and his spouse reported that they could no longer 
share the same bed because he swings his arms and legs 
violently while he's asleep.  He also reported having 
occasional nightmares.  

The veteran has also submitted a private record, dated in 
March 2003.  The physician cited to treatment of the veteran 
for multiple problems for more than 13 years and noted the 
veteran's past inability to speak of his service experiences.

After a careful review of the record, the Board concludes 
that the veteran's PTSD symptomatology more nearly 
approximates the criteria for a 30 percent rating, as further 
explained herein below. 

First, the Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM-IV, 
p.32.  GAF scores between 61 and 70 indicate some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well and some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The record fails to show that the veteran has had a GAF score 
below 60, and as such the stated GAF scores are indicative of 
no more than mild symptomatology.  As already noted, however, 
a disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.  See 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The 
competent medical evidence documents that the veteran's 
symptoms of depression, anxiety, sleep problems to include 
some nightmares, re-experiencing the events of service, and 
experiencing irritability directly affect the veteran's daily 
interactions.  As noted in the evidence set out above, the 
veteran complains of constant worry and frequent depression 
causing problems with his spouse.  He also notes avoidance of 
certain activities and of crowds.  The Board also notes that 
the veteran's spouse has reported incidents where such 
problems interfere with the veteran's ability to engage in 
everyday activities, for example, causing him to forget 
directions, even to his own home.  Based on such 
consideration the Board concludes that symptoms of PTSD are 
indicative of symptoms that are, at times, more than just 
mild, and thus more nearly approximating the criteria for a 
30 percent rating than a 10 percent rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).   

In considering whether the veteran's PTSD meets the schedular 
criteria for a 50 percent rating under Diagnostic Code 9411, 
the Board notes that the November 2002 examination 
demonstrated that there is no objective evidence 
demonstrating that his impairment is manifested by symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
judgment.  The VA examiner noted that he was alert and well-
oriented, and his mood was euthymic.  Furthermore, although 
the evidence does demonstrate that the veteran has some 
impairment of short- and long-term memory and disturbances of 
motivation and mood, he does not demonstrate impaired 
abstract thinking or difficulty in establishing and 
maintaining effective social relationships.  Even though he 
does not socialize much, the veteran keeps in contact with 
other veterans from his unit.  He has been married for over 
50 years, and was employed for 28 years following service.  
Based on this evidence, a rating of 50 percent is not 
warranted.

Nor does the veteran's PTSD meet the schedular criteria for a 
70 percent rating under Diagnostic Code 9411.  The veteran 
does not demonstrate symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish or 
maintain effective relationships.  In fact, the veteran 
reiterates that he keeps in contact with his fellow 
servicemen and meets with them at reunions.  He denies 
suicidal thoughts, and does not evidence an inability to 
function on his own due to his depression, as he forces 
himself to be active.

Finally, the veteran does not meet the criteria for a 100 
percent rating under Diagnostic Code 9411.  There is no 
objective evidence of gross impairment in thought processes 
or communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  In fact, the evidence shows the veteran to be well 
groomed, fully oriented, with intact cognitive functioning.  
Although the veteran is avoidant of crowds, he has not 
demonstrated any grossly inappropriate behavior, or shown 
that he is unable to perform activities of daily living or 
that he presents any danger to himself or others.   

In short, the veteran does not demonstrate most of the 
criteria listed as warranting a 50, 70, or 100 percent rating 
assignment under the Rating Schedule.  The veteran's PTSD has 
therefore not shown to be of such severity as to affect his 
life and his ability to function to a degree that more nearly 
approximates the criteria for the assignment of a 50 percent 
rating or higher.  See 38 C.F.R. § 4.7, Mauerhan, supra.  

In reaching this decision the Board has considered the 
applicability of the benefit of the doubt doctrine and 
concludes that PTSD results in some occupational and social 
impairment with depression, memory loss, and sleep problems 
so as to more nearly approximate the criteria for a 30 
percent rating.  See 38 C.F.R. § 4.7.  However, the 
preponderance of the evidence is against entitlement to a 
rating higher than 30 percent.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial rating of 30 percent, and no more, 
for service-connected PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



